Citation Nr: 1616083	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

The Veteran had also initiated appeals of denials of a compensable rating for erectile dysfunction, service connection for Parkinson's disease, and ratings in excess of 10 percent, each, for right and left knee patellofemoral arthritis.  As discussed in greater detail below, his June 2014 substantive appeal limited his appeal to the claim seeking service connection for Parkinson's (which was awarded by a subsequent rating decision).  Accordingly, those issues are not before the Board.  


FINDING OF FACT

The Veteran's substantive appeal dated in June 2014, expressly limited his appeal to the matter of service connection for Parkinson's, which constituted a withdrawal of his appeal seeking service connection for COPD.


CONCLUSION OF LAW

Regarding the claim of service connection for COPD, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 2.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim addressed herein.  Given the Veteran's expression of intent to withdraw his appeal in this matter, there is no need to discuss the impact of the VCAA on the matter; the law is dispositive.

Withdrawn Appeal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A § 7105(d)(3); 38 C.F.R. § 20.101(d) (2015).  An appeal may be withdrawn by the appellant or by his or her authorized representative; must be in writing or on the record at a hearing; and is effective when received.  38 C.F.R. § 20.204(b).

Under 38 C.F.R. § 20.202, "[i]f the Statement of the Case (SOC) and any prior Supplemental Statements of the Case (SSOC) addressed several issues, the Substantive Appeal must either indicate the appeal is being perfected as to all of those issues or must specifically identify the issues appealed."  

In December 2013, the AOJ issued a SOC addressing the issues of service connection for Parkinson's disease and for COPD, and seeking ratings in excess of 10 percent, each, for right and left knee patellofemoral arthritis.  In his January 2014 VA Form 9 (substantive appeal), the Veteran specified that he wished to appeal only the issue of service connection for Parkinson's disease (as noted above, a subsequent rating decision granted service connection for Parkinson's).  

The RO did not acknowledge the withdrawal, but instead issued an SSOC in the matter, in January 2015, and in July 2015 certified the appeal to the Board on the sole issue of service connection for COPD.
At the January 2016 hearing, the undersigned noted there was a question regarding the Board's jurisdiction to consider an appeal in the matter of service connection for COPD and, pursuant to 38 C.F.R. § 20.101(d), provided the Veteran and his representative notice of the potential jurisdictional defect and granted them 60 days to take up the matter of the Board's jurisdiction with the RO and submit additional argument, evidence, and/ or information addressing the Board's jurisdiction in the matter.  That period of time lapsed; nothing additional was received.  

The critical facts in this matter are straightforward, and not in dispute:  In a June 2014 substantive appeal in response to the SOC on several issues, including service connection for COPD, the Veteran limited his appeal to another issue (seeking service connection for Parkinson's), which constituted a withdrawal, in writing, of his appeal seeking service connection for COPD.  As a withdrawal of appeal is effective when received, from the time it was received there has been no question of fact or law remaining for the Board to consider in the matter of service connection for COPD.  See 38 C.F.R. §§ 20.202, 20.204.   Accordingly, the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal seeking service connection for COPD is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


